Citation Nr: 1204453	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  05-17 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lung disease, now claimed as chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for asthma.

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to April 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in November 2004 and November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By the November 2004 rating decision, the RO established service connection for PTSD, and assigned an initial rating of 30 percent, effective April 28, 2004.  However, by a March 2005 rating decision, the RO increased the assigned rating to 70 percent, effective April 28, 2004.  The other claims were addressed by the November 2008 rating decision.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) in October 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In January 2010, the Board remanded this case for further evidentiary development to include obtaining VA and private treatment records, as well as according the Veteran a new VA examination for evaluating her service-connected PTSD.  The requisite records were obtained, and a new VA examination was accorded to the Veteran in July 2010 which the Board finds is adequate for resolution of this case.  All other development directed by the Board's remand appears to have been completed.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  Service connection was previously denied for lung disease with pneumonia by a November 2004 rating decision.  Although the Veteran submitted a Notice of Disagreement (NOD) with respect to the initial rating assigned for her PTSD by this decision, she did not express disagreement with the denial of service connection for lung disease.

3.  Although the evidence received since the last prior denial of service connection for lung disease was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.

4.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current asthma was incurred in or otherwise the result of her active service.

5.  The Veteran's service-connected PTSD is manifested by depression, anxiety, and chronic sleep impairment (to include nightmares).

6.  The Veteran's service-connected PTSD is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.



CONCLUSIONS OF LAW

1.  New and material evidence not having been received to reopen the claim of entitlement to service connection for lung disease, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159, 3.303 (2011).

2.  Service connection is not warranted for asthma.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

3.  The criteria for a rating in excess of 70 percent for the Veteran's service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Regarding the Veteran's PTSD claim, the Board notes that this claim is an appeal from the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to the other appellate claims, the Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in April 2008, which is clearly prior to the November 2008 rating decision that is the focus of this appeal.  She was also sent additional notification via letters dated in February and June 2010, followed by readjudication of the appeal by a June 2011 Supplemental Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence she must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in her possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board also notes that, during the pendency of this appeal, the Court issued a decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 (2006), which established significant new requirements with respect to the content of the notice necessary for those cases involving the reopening of previously denied claims.  Specifically, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.  Here, the April 2008 letter noted the prior denial of lung disease and the basis therefor, that new and material evidence was necessary to reopen the claim, and explained the standard for new and material evidence by language consistent with the relevant regulatory provisions.  Consequently, the Board finds the Veteran has received adequate notification pursuant to the Kent holding.

The Board further notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of her claims have indicated familiarity with the requirements for the benefits sought on appeal to include by her accredited representative in September 2011.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate her current appellate claims and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of her claims, to include at the October 2009 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  

With respect to the aforementioned October 2009 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, effective August 23, 2011, VA regulations were amended to clarify that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (i.e., the RO in this case) and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence are no longer for application.  See 76 Fed. Reg. 52,572-52,575 (August 23, 2011).  Moreover,  the Board notes that even if the holding of Bryant were applicable to this case, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the October 2009 Board hearing.  

The Board further notes the Veteran was accorded VA medical examinations which evaluated her PTSD in September 2004, September 2006, December r2007, and July 2010.  These examinations contained details as to the current symptomatology of the service-connected PTSD which are consistent with the treatment records and relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated her PTSD has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of the PTSD claim.  

The Board acknowledges that no examination was accorded to the Veteran regarding her lung disease or asthma claims.  However, under the law an examination is not required in the context of new and material evidence claims.  38 C.F.R. § 3.159I(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  Additionally, as detailed below, the Board finds that the facts of this case does not warrant an examination for the asthma claim.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Lung Disease

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection was previously denied for lung disease with pneumonia by a November 2004 rating decision.  Although the Veteran submitted a NOD with respect to the initial rating assigned for her PTSD by this decision, she did not express disagreement with the denial of service connection for lung disease.  Therefore, that decision is now final.  See 38 U.S.C.A. § 7104 ; 38 C.F.R. § 20.1103  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence of record at the time of the November 2004 rating decision included statements from the Veteran, her service treatment records, and post-service medical records which covered a period through 2004.  

The Veteran's service treatment records reflect that he was treated for complaints of fever at night, coughing yellow mucous, sore throat, body aches, vomiting, and glands swollen in November 1978; for an upper respiratory infection (URI) in September 1979; and a head cold in March 1980.  However, no treatment for lung disease is demonstrated in these records, to include in-service examinations.

The post-service medical records that were on file at the time of the November 2004 rating decision primarily pertained to the Veteran's PTSD.  However, records dated in April 2004 note, in pertinent part, that the Veteran had COPD status-post 3 packs per day tobacco, and that she had quit smoking in 1987.

The November 2004 rating decision denied lung disease with pneumonia finding that the service records showed no complaints, complication, treatment, or diagnosis of the claimed disability while on active duty; that the condition was not mentioned at time of separation from service, which was over 13 years earlier; and that neither lung disease or pneumonia were shown at a compensable level within any applicable presumptive period.

The evidence added to the record since the time of the November 2004 rating decision includes additional statements by and on behalf of the Veteran, her testimony at the October 2009 hearing, and additional post-service medical records which cover a period through 2010.

Initially, the Board acknowledges that the additional evidence is "new" to the extent it was not previously of record.  However, as detailed below, the Board finds that this evidence is cumulative and redundant of the evidence that was previously of record, does not relate to an unestablished fact necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating the claim.

The Board notes that the additional medical records continue to reflect that the Veteran has COPD.  However, such evidence was of record at the time of the last prior denial.  As such, this evidence is cumulative and redundant of that which was previously of record, and does not relate to an unestablished fact necessary to substantiate the claim.  Moreover, there is still nothing in the medical records which relates the current disability to active service, which was the basis of the prior denial.  Accordingly, it does not raise a reasonable possibility of substantiating the claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (Medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).

In her statements and hearing testimony, the Veteran contended that her lung problems developed while on active duty.  However, this is cumulative and redundant in that she indicated such problems were related to service at the time of the prior denial.  She also testified that doctors had related her problems to smoking and chemical exposure from the motor pool during service.  Nevertheless, no evidence is of record which supports this assertion, nor that she had lung disease during service.  The Board acknowledges that the Veteran, as a lay person, is competent to describe visible respiratory symptoms.  However, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  Therefore, she is not competent to determine whether such symptoms are the result of a chronic lung disability, nor to describe the etiology of a currently diagnosed lung disability.  

The Board also notes, as indicated above, that the medical records on file at the time of the prior denial indicated that her COPD was due to smoking.  Both the additional medical records and the Veteran's own testimony continue to support such a finding.  As such, the evidence is cumulative and redundant.  Moreover, the law mandates that for claims received by VA after June 9, 1998 (as is the case here), a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103 ; 38 C.F.R. § 3.300.  Consequently, this additional evidence does not provide a reasonable possibility of substantiating the claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (Unfavorable evidence does not "trigger a reopening").

No other evidence appears to be of record which is relevant to the Veteran's application to reopen the previously denied claim.  In view of the foregoing, the Board finds that while evidence received since the last prior denial of service connection for lung disease was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as new and material evidence has not been received, the Board does not have jurisdiction to consider the claim or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

II.  Asthma

In this case, and for the reasons stated below, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for asthma and it must be denied.

The Board notes, as indicated above, that the Veteran's service treatment records contain no entries indicative of asthma, or any other chronic respiratory disorder, while on active duty.  Further, the first competent medical evidence of such a disability is years after her separation from service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

In addition, no competent medical opinion is of record which relates the current asthma to active service.  As stated above, the Board has determined that the Veteran is not competent to determine whether her purported in-service problems were the result of a chronic lung disability, nor to determine the etiology of a currently diagnosed lung disability.  Moreover, the Board concludes that no development on this matter is warranted in this case.  Simply put, there is no relevant complaint or clinical finding for a clinician to link the claimed disability to the Veteran's military service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (A medical opinion that is based on the veteran's recitation of medical history, and unsupported by clinical findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A medical opinion is inadequate when unsupported by clinical evidence).  
	
The Board also notes that, as with the Veteran's COPD, the competent medical evidence of record suggests her asthma is due to her smoking history.  As already stated, the law mandates that for claims received by VA after June 9, 1998 (as is the case here), a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103 ; 38 C.F.R. § 3.300.  

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against the Veteran's claim of service connection for asthma.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.

III.  PTSD

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

In this case, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 70 percent for her service-connected PTSD.

The Board acknowledges that the Veteran's service-connected PTSD is manifested by depression, anxiety, and chronic sleep impairment (to include nightmares).  However, such impairment is associated with the criteria for a 30 percent rating.  As such, it does not support the Veteran's current claim for a rating in excess of 70 percent.

The Veteran's service-connected PTSD is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  For example, the September 2004 VA examination found that there was no impairment of thought processing or communication.  Further, rate and flow of speech was normal.  She was not delusional or hallucinatory.  She was not considered suicidal or homicidal.  Moreover, she had the ability to maintain her personal hygiene and activities of daily living.  She was oriented to person, place and time.  Memory was intact.

The September 2006 VA examination found the Veteran to be oriented to person, place, and time.  She was neatly groomed.  Her conversation was logical and goal directed.  She had no hallucinations, delusional beliefs or paranoid ideation.  Her cognitive functioning was found to be largely intact.  There was no evidence of significant memory impairment, either short or long term memory.  She showed no inappropriate behavior.  It was noted that the Veteran had no history of violence/assaultiveness, nor history of suicide attempts.

The December 2007 VA examination noted that the Veteran was clean, neatly groomed.  Her speech was unremarkable.  Her orientation was intact to person, time, and place.  Thought process and content were unremarkable.  She had no delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, homicidal thought, or episodes of violence.  It was noted that she did have suicidal thoughts, but such symptomatology is associated with the current 70 percent rating.  Further, she was found to have the ability to maintain minimum personal hygiene, and that there was no problem with activities of daily living.  Her remote memory was found to be normal.  Granted, her recent and immediate memory were found to be mildly impaired.  Nevertheless, these findings do not reflect memory loss for names of close relatives, own occupation, or own name.

The July 2010 VA examination found that the Veteran did not have impairment of thought process or communication.  It was noted that she denied current suicidal and homicidal ideation, and that she had no violence/assaultive behavior.  It was also noted that she wore clean clothing and was properly groomed.  She was oriented to person, place, and time.  Her memory was 6/6 immediately, and 5/6 at 2 minutes.  Her rate of speech and its content were found to be normal.  There was no ritualistic behavior.  

In short, all of the aforementioned VA medical examinations reflect the Veteran is fully oriented; has no impairment of thought or communication; does not experience hallucinations or delusions; does not have inappropriate behavior; only has mild memory impairment; has had not behavior indicating she is a persistent danger of hurting self or others; and is able to maintain activities of daily living.  Moreover, these findings are consistent with those noted in the treatment records on file.  Simply put, she does not appear to have any the requisite symptomatology associated with a rating of 100 percent.

The Board acknowledges that the Veteran's PTSD has resulted in occupational and social impairment.  In fact, she has emphasized in her contentions that the current 70 percent rating does not adequately reflect her overall level of occupational and social impairment, and has submitted lay statements in support of these contentions.  However, all compensable evaluations under the schedular criteria include such impairment.  Therefore, the issue is whether the level of the Veteran's occupational and social impairment is of such severity as to warrant a rating in excess of the 70 percent rating currently in effect.

The Board notes that the evidence of record, including the Veteran's statements and hearing testimony, the lay statements, as well as the VA examinations and treatment records, reflect significant social impairment.  For example, the Veteran has essentially indicated on multiple occasions that she has no close friends, only acquaintances.  She also indicated little or no social activities.  Further, she has been divorced for years.  However, she also reported a good relationship with her three children.  Moreover, as noted above, the law mandates that when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board further notes that the record reflects the Veteran has been employed throughout the pendency of this case as a pre-kindergarten teacher.  Granted, the record reflects she has had to miss work, including leaving early, as a result of her PTSD.  Her own statements and testimony, as well as the lay statements, support such impairment.  Nevertheless, the fact that she has been employed for years in this capacity does indicate that she does not have the type of total occupational impairment necessary for a 100 percent rating.

Also of importance in evaluating the Veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Here, the September 2004, September 2006, and December 2007 VA examinations all assigned a GAF of 50.  The most recent VA examination of July 2010 assigned a GAF of 45.  VA treatment records dated in March 2010 show a GAF of 55.  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994 (DSM-IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  In short, on evaluating the Veteran's level of occupational and social impairment over the years, competent medical professionals have consistently found that the Veteran does not have total occupational and social impairment due to her PTSD.

For these reasons, the Board must find that the Veteran does not meet or nearly approximate the criteria for a schedular rating in excess of 70 percent for her service-connected PTSD.  In making this determination, the Board considered the applicability of "staged" ratings, but found that no such rating was warranted as the symptomatology of her PTSD has been stable throughout this appeal period; i.e., there were no distinctive period(s) where she met or nearly approximated the criteria for a rating in excess of 70 percent.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the Board has carefully considered the symptomatology demonstrated by the Veteran's service-connected PTSD as detailed by the evidence of record, and find that it is consistent with the relevant schedular criteria.  There are no additional symptoms this disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for her service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, as detailed above, the Board has already evaluated the level of occupational impairment cased by the Veteran's PTSD.  Although this disability does interfere with her employability, such interference is addressed by the schedular rating criteria.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1  specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  No period(s) of hospitalization due to the PTSD during the pendency of this case appear to be demonstrated by the evidence.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned. 

For these reasons, the Board concurs with the RO's determination that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Here, the Board has already determined that the Veteran's service-connected PTSD has not resulted in total occupational employment.  Therefore, no further discussion of entitlement to TDIU due to this disability is warranted in this case.

The Board also wishes to note that in making the above determination, it does not wish to indicate any lack of sympathy regarding the impact the Veteran's PTSD has had upon her life, nor the circumstances which resulted in her development of this disability.  Nevertheless, the Board cannot ignore the fact that in reviewing the evidence evaluating her level of impairment due to the PTSD, the record consistently reflects that she does not meet the criteria for a 100 percent rating.



ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for lung disease, the benefit sought on appeal is denied.  

Entitlement to service connection for asthma is denied.

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


